DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on June 21, 2022.  
Claims 1, 4, 10, 13, 16, and 19 have been amended.
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1, 4, 10, 13, 16, and 19 are acknowledged.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2016/0116906 “Grivetti”, in view of US Pat 6,061,617 “Berger”, also in view of US Pat Pub 2016/0183447 “Buhler”.

As per Claim 1, Grivetti discloses a system, comprising: 
a work vehicle (Grivetti: [0003] the machine is a work vehicle. The work vehicle of the application is a piece of equipment that can be used individually or in conjunction with an attached implement, and the actions performed are done so by commands to/from the work vehicle (Spec [0020]). Grivetti discloses that a work tool (attachment) is attached to a machine (work vehicle), appropriate operational parameters are stored in the control module associated with the machine so that the machine is configured to control at least one function of the work tool ([0024])); and 
an operator interface (Grivetti: [0012], a web-based application enabled to provide a graphical user interface (GUI)), comprising: 
a processor (Grivetti: [0003], data input is coupled to a processor); 
a display communicatively coupled to the processor (Grivetti: [0004], displaying at least one graphical representation on a display device for each function of the work tool); 
communication circuitry communicatively coupled to the processor (Grivetti: [0013] the back office system is communicably coupled with the off board system via a communication network); and 
a memory, accessible by the processor and storing instructions that, when executed by the processor, cause the processor to perform operations (Grivetti: [0021], integrated circuit unit is configured to store the operational parameters and the pre-defined set of instructions) comprising:
receiving, from the server, via the communication circuitry, the particular equipment configuration code file (Grivetti: [0016], a GUI of the off board system receives the operational parameters (particular equipment configuration code file) of the work tool to be configured with the machine from a user.  The off board system transfers the operational parameters of the work tool to the back office system); 
storing the particular equipment configuration code file in the memory (Grivetti: [0018], back office system stores the operational parameters (equipment configuration code file) and the corresponding pre-defined instruction set in the sensing module. Similarly, the back office system stores the operational parameters and the corresponding pre-defined instruction set in the control module of the machine); and 
controlling the work vehicle based on the particular equipment configuration code file (Grivetti: [0015] electronic control module (ECM) is embedded system adapted to provide real time regulation of the machine (vehicle) in which it is to be used, and may be adapted to control one or more operating parameters of the machine(vehicle)).  

Grivetti fails to disclose a system, comprising: 
rendering, via the display, a graphical user interface (GUI) that displays a library comprising representations of a plurality of equipment configuration code files, wherein each equipment configuration code file comprises configuration code for configuration and control of the work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination; 
receiving, via the GUI, a selection of a particular representation of a particular equipment configuration code file from the plurality of equipment configuration code files in the library; 
transmitting, to a remote server, via the communication circuitry, a request for the particular equipment configuration code file selected via the GUI;
receiving, from the remote server, the particular code file selected via the GUI.

Berger teaches a system, comprising: 
rendering, via the display, a graphical user interface (GUI) that displays a library comprising a plurality of equipment configuration code files (Berger: Column 7, lines 38-67, a visual display screen that can be a touch screen or a keypad, to display a menu which gives the user a number of attachment options including attachment point for vehicles (library of plurality of equipment configuration code files)) , wherein each equipment configuration code file comprises configuration code for configuration and control of the work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination (Berger: Column 8, lines 13-67; a user selects different implements for attachment to the front or rear of a work vehicle (configuration) and a microcontroller then loads the appropriate instructions from a memory or storage device with data specific to the attached implement and attachment to the vehicle to thereby control the attachment.  For example, when a loader bucket is the selected attachment for the front of a work vehicle data is used to provide the work vehicle with the specific operations and instructions to tailor the front attachment controller to the specific characteristics of the loader bucket.  The loaded instructions for each attachment and configuration provide specialized control of the attachment);
receiving, via the GUI, a selection of a particular equipment configuration code file from the plurality of equipment configuration code files in the library (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller); 
transmitting, to a server, via the communication circuitry, a request for the particular equipment configuration code file (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti to include a selection of an equipment configuration code file as taught by Berger, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti with the motivation of providing an adaptable controller which may be configured for specific implements (Berger: Column 2, lines 1-2).

Grivetti fails to disclose a system, comprising: 
displays a library comprising representations of a plurality of code files; 
receiving a selection of a particular representation of a particular code file from the plurality of code files in the library; 
transmitting, to a remote server, a request for the particular code file selected;
receiving, from the remote server, the particular code file selected.

Buhler teaches a system, comprising: 
displays a library comprising representations of a plurality of equipment configuration code files (Buhler: [0048] operator of the agricultural machine may view a list of work order files (configuration code files)  for selection of the appropriate work order file for he particular agricultural machine); 
receiving a selection of a particular representation of a particular code file from the plurality of code files in the library (Buhler: [0049], the user may select the work order file on the display from the shown work order files); 
transmitting, to a remote server, a request for the particular code file selected (Buhler: [0027] the data storage server 14 may send the files to and receive the files from the agricultural machine through the communication network and [0049], the selection of the work order file initiates the transfer of th e work order file to the agricultural machine);
receiving, from the remote server, the particular code file selected (Buhler: [0027] the data storage server 14 may send the files to and receive the files from the agricultural machine through the communication network and [0049], the selection of the work order file initiates the transfer of th e work order file to the agricultural machine).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti and Berger to include equipment configuration code files stored and received from a remote server as taught by Buhler, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti and Berger with the motivation of providing a reliable transfer of correct work order files for a particular agricultural machine to operate (Buhler: [0005]).

As per Claims 2, 11, and 17, Grivetti discloses systems and a method, wherein the operations comprise: 
receiving, via the GUI, an input indicative of a modification to the particular equipment configuration code file (Grivetti: [0004] and [0012]); and 
updating, via the processor, the particular equipment configuration code file stored in memory based on the modification (Grivetti: [0004] and [0012]).  

As per Claims 4, 13, and 19, Grivetti discloses systems and a method, wherein the operations comprise transmitting, via the communication circuitry, the updated particular equipment configuration code file to the remote server (Grivetti: [0015] and [0022]).  

As per Claim 5, Grivetti discloses a system, comprising the attachment, wherein the configuration code of the particular equipment configuration code file is for configuration and control of both the work vehicle and the attachment in combination (Grivetti: [0015]-[0016]).  

As per Claims 6, 15, and 20, Grivetti discloses systems and a method, wherein the library is maintained by a dealer of the work vehicle, a distributor of the work vehicle, or an original equipment manufacturer of the work vehicle (Grivetti: [0013] and [0020]).  

As per Claims 7 and 15, Grivetti discloses systems, wherein the library is maintained by a third party that is not a dealer of the work vehicle, a distributor of the work vehicle, an original equipment manufacturer of the work vehicle, or a user of the work vehicle (Grivetti: [0012], [0013], and [0020]).  

As per Claim 8, Grivetti discloses a system, wherein the operator interface comprises a mobile device (Grivetti: [0012]).  

As per Claim 9, Grivetti discloses a system, wherein the operator interface is a component of the work vehicle (Grivetti: [0019]).  

As per Claims 10 and 16, Grivetti discloses a system and method, comprising: 
a processor (Grivetti: [0003], data input is coupled to a processor); and 
a memory, accessible by the processor and storing instructions that, when executed by the processor, cause the processor to perform operations (Grivetti: [0021], integrated circuit unit is configured to store the operational parameters and the pre-defined set of instructions) comprising: 
receiving, from the server, the particular equipment configuration code file (Grivetti: [0016], a GUI of the off board system receives the operational parameters (particular equipment configuration code file) of the work tool to be configured with the machine from a user.  The off board system transfers the operational parameters of the work tool to the back office system); 
storing the particular equipment configuration code file in the memory (Grivetti: [0018], back office system stores the operational parameters (equipment configuration code file) and the corresponding pre-defined instruction set in the sensing module. Similarly, the back office system stores the operational parameters and the corresponding pre-defined instruction set in the control module of the machine); and 
generating a command to adjust one or more settings of the work vehicle based on the particular equipment configuration code file (Grivetti: [0015] electronic control module (ECM) is embedded system adapted to provide real time regulation of the machine (vehicle) in which it is to be used, and may be adapted to control one or more operating parameters of the machine(vehicle)).

Grivetti fails to disclose a system and method, comprising: 
rendering, via the processor, a graphical user interface (GUI) that displays a library comprising representations of a plurality of equipment configuration code files, wherein each equipment configuration code file comprises configuration code for configuration and control of a work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination; 
receiving, via the GUI, a selection of a particular representation of a particular equipment configuration code file of the plurality of equipment configuration code files; 
transmitting, to a  remote server, a request for the particular equipment configuration code file selected via the GUI.

Berger teaches a system and method, comprising: 
rendering, via the processor, a graphical user interface (GUI) that displays a library comprising a plurality of equipment configuration code files (Berger: Column 7, lines 38-67, a visual display screen that can be a touch screen or a keypad, to display a menu which gives the user a number of attachment options including attachment point for vehicles (library of plurality of equipment configuration code files)), wherein each equipment configuration code file comprises configuration code for configuration and control of a work vehicle, for configuration and control of an attachment to be carried or towed by the work vehicle, or for combined configuration and control of both the work vehicle and the attachment in combination (Berger: Column 8, lines 13-67; a user selects different implements for attachment to the front or rear of a work vehicle (configuration) and a microcontroller then loads the appropriate instructions from a memory or storage device with data specific to the attached implement and attachment to the vehicle to thereby control the attachment.  For example, when a loader bucket is the selected attachment for the front of a work vehicle data is used to provide the work vehicle with the specific operations and instructions to tailor the front attachment controller to the specific characteristics of the loader bucket.  The loaded instructions for each attachment and configuration provide specialized control of the attachment); 
receiving, via the GUI, a selection of a particular equipment configuration code file of the plurality of equipment configuration code files (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller); 
transmitting, to a server, a request for the particular equipment configuration code file selected via the GUI (Berger: Column 8, lines 46-54, an operator selects the proper implement (receiving selection), and once the selection is made the microprocessor transmits the identification data to the microcontroller).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti to include a selection of an equipment configuration code file as taught by Berger, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti with the motivation of providing an adaptable controller which may be configured for specific implements (Berger: Column 2, lines 1-2).

Grivetti fails to disclose a system, comprising: 
displays a library comprising representations of a plurality of code files; 
receiving a selection of a particular representation of a particular code file; 
transmitting, to a remote server, a request for the particular code file selected;
receiving, from the remote server, the particular code file selected.

Buhler teaches a system, comprising: 
displays a library comprising representations of a plurality of equipment configuration code files (Buhler: [0048] operator of the agricultural machine may view a list of work order files (configuration code files)  for selection of the appropriate work order file for he particular agricultural machine); 
receiving a selection of a particular representation of a particular code file (Buhler: [0049], the user may select the work order file on the display from the shown work order files); 
transmitting, to a remote server, a request for the particular code file selected (Buhler: [0027] the data storage server 14 may send the files to and receive the files from the agricultural machine through the communication network and [0049], the selection of the work order file initiates the transfer of th e work order file to the agricultural machine);
receiving, from the remote server, the particular code file selected (Buhler: [0027] the data storage server 14 may send the files to and receive the files from the agricultural machine through the communication network and [0049], the selection of the work order file initiates the transfer of th e work order file to the agricultural machine).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti and Berger to include equipment configuration code files stored and received from a remote server as taught by Buhler, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti and Berger with the motivation of providing a reliable transfer of correct work order files for a particular agricultural machine to operate (Buhler: [0005]).


Claims 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grivetti, in view of Berger, also in view of Buhler, and further in view of US Pat Pub 2018/0277067 “Tentinger”.

As per Claims 3, 12, and 18, Grivetti, Berger, and Buhler fail to disclose systems and a method, wherein the modification to the particular equipment configuration code file is to adapt configuration and control of the work vehicle, the attachment, or both, for a specific user, a vehicle-attachment combination, a season, an agricultural task, a geographic location, or a combination thereof.  

Tentinger teaches systems and a method, wherein the modification to the particular equipment configuration code file is to adapt configuration and control of the work vehicle, the attachment, or both, for a specific user, a vehicle-attachment combination, a season, an agricultural task, a geographic location, or a combination thereof (Tentinger: [0118] a machine operator may save user interface preferences and settings in a user profile in communications and control system and retrieve the preferences and settings at a later time [0128], implement user profile settings specifically associated with an attachment (modification to the particular equipment configuration code file for a specific user)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grivetti, Berger, and Buhler to include modifying particular equipment configuration code files for a specific user as taught by Tentinger, to control a work vehicle based on particular equipment conde configuration code file as taught by Grivetti, Berger, and Buhler with the motivation of saving time and effort in setting up preferences each time an operator uses the machine (Tentinger: [0118]).

Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed June 21, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub 2016/0116906 “Grivetti”, in view of US Pat 6,061,617 “Berger”, also in view of US Pat Pub 2016/0183447 “Buhler”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687